DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
 	Claim 2 is cancelled, and claims 1, 4, 7-8, 11-20 and 23-24 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a first pair of opposing dimples,” “a second pair of opposing dimples” and “a third pair of opposing dimples” as described in the specification.  Figure 4A discloses single dimples 440 and does not disclose “a pair of opposing dimples.”
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-8, 11, 13-16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al. (8,459,342) in view of Kasprzyk (5,655,599).
O’Donnell et al. (Figures 1-2, 3A, 4 and 13-14) disclose a tube 10 for a thermal transfer device 21, wherein the tube 10 comprises:
	at least one wall comprising a length, an inner surface, and an outer surface, wherein the inner surface forms a cavity; 
a first dimple 15 and a second dimple 15 (left and right, respectively in Figures 2, 3A and 4) disposed opposite each other at a first location along the length of the at least one wall to form a first pair 20 of opposing dimples (i.e. Figure 13, annotated, next page), the first dimple 15 (left) having a first planar surface 11 (Figures 1 and 4) and the second dimple 15 (right) having a second planar surface 11 (Figures 1 and 4), the first planar surface 11 and the second planar surface 11 being oriented parallel to the length of the at least one wall, and in contact with each other (Figure 3A) such that the inner surface of the at least one wall between the first pair 20 of opposing dimples contacts itself, 


    PNG
    media_image1.png
    1237
    794
    media_image1.png
    Greyscale


(Note: Although Figure 13 discloses staggered, non-contacting pairs of dimples 115a, 115b in a helix configuration, the contacting aligned pairs of dimples 15 as disclosed in Figures 1-2, 3A and 4 are equally applicable to the helix configuration.  See column 7, lines 26-30)
a third dimple 15 and a fourth dimple 15 (left and right, respectively in Figures 2, 3A and 4) disposed opposite each other at a second location along the length of the at least one wall to form a second pair 20 of opposing dimples immediately adjacent the first pair 20 of dimples a first distance from the first pair 20 of opposing dimples (i.e. Figure 13, annotated, page 4), the third dimple 15 (left) having a third planar surface 11 (Figures 1 and 4) and the fourth dimple 15 (right) having a fourth planar surface 11 (Figures 1 and 4), the third planar surface 11 and the fourth planar surface 11 being oriented parallel to the length of the at least one wall, and in contact with each other (Figure 3A) such that the inner surface of the at least one wall between the second pair 20 of opposing dimples contacts itself, and
a fifth dimple 15 and a sixth dimple 15 (left and right, respectively in Figures 2, 3A and 4) disposed opposite each other at a third location along the length of the at least one wall to form a third pair 20 of opposing dimples immediately adjacent the second pair 20 of opposing dimples a second distance from the first pair 20 of opposing dimples (i.e. Figure 13, annotated, page 4), the fifth dimple 11 (left) having a fifth planar surface 11 (Figures 1 and 4) and the sixth dimple 15 (right) having a sixth planar surface 11 (Figures 1 and 4), the fifth planar surface 11 and the sixth planar surface 11 being oriented parallel to the length of the at least one wall and in contact with each other such that the inner surface of the at least one wall between the third pair 20 of opposing dimples contacts itself,
wherein the first planar surface 11 and the second planar surface 11 of the first pair 20 of opposing dimples forms a first non-zero angle (as gleaned from annotated Figure 13, page 4) relative to the third planar surface 11 and the fourth planar surface 11 of the second pair 20 of opposing dimples when viewed along the longitudinal axis, and 
wherein the third planar surface 11 and the fourth planar surface 11 of the second pair 20 of opposing dimples forms a second non-zero angle (as gleaned from annotated Figure 13, page 4) relative to the fifth planar surface 11 and the sixth planar surface 11 of the third pair 20 of opposing dimples when viewed along the longitudinal axis;
but does not disclose the second non-zero angle being different from the first non-zero angle.
Kasprzyk (Figures 1 and 6) disclose a tube 10 for a thermal transfer device, wherein the tube 10 comprises:
	at least one wall comprising a length, an inner surface 12, and an outer surface 11, wherein the inner surface 11 forms a cavity 14; 
a plurality of fins 13 (61 in Figure 6), wherein the fins 61 extend along a variable helix angle when viewed along a longitudinal axis for the purpose of achieving a desired heat transfer.  Note Kasprzyk discloses Figure 6 having fins along a varying helix angle is an obvious variant of Figure 5 having fins along a uniform helix angle, which is similar to Figure 13 of O’Donnell et al. having pairs of dimples 20 along a uniform helix angle.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in O’Donnell et al. successive pairs of dimples extending along a variable helix angle when viewed along a longitudinal axis for the purpose of achieving a desired heat transfer as recognized by Kasprzyk.  The variable helix angles would result in immediately adjacent pairs of dimples having different non-zero angles relative to one another.  Furthermore, it would have been obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007)  In this instance, the variable helix angle of fins as taught by Kasprzyk would have been obvious in the dimpled tube of O’Donnell et al..
Regarding claim 4, Figure 3A of O’Donnell et al. discloses the cavity at the first pair 20 of opposing dimples and the second pair 20 of opposing dimples is configured to allow fluid to flow therethrough.
Regarding claims 7-8, the specific first non-zero angle is considered to be an obvious design choice, producing no new and/or unexpected results, and solving no stated problem, wherein it would have been obvious to one having ordinary skill in the art at the time the invention was filed to employ any angle less than 90° between adjacent pairs of opposing dimples, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the angle between of the pairs of opposing dimples affects the pressure drop and/or heat transfer along the tube.  See O’Donnell et al. (column 7, lines 1-4).
Regarding claim 11, Figures 13-14 of O’Donnell et al. discloses spacing between adjacent pairs 20 of opposing dimples is substantially uniform along the length of the at least one wall.
	Regarding claim 13, Figures 1-2, 3A and 4 of O’Donnell et al. discloses the plurality of pairs 20 of opposing dimples are configured substantially identically to each other.
	Regarding claim 14, Figures 1-2, 3A and 4 of O’Donnell et al. discloses each dimple 15 of the pairs 20 of opposing dimples comprises a sloped edge.
Regarding claim 15, Figures 3A and 14 of O’Donnell et al. disclose the end portion of the at least one wall is cylindrical.
	Regarding claim 16, Figure 13 (annotated, page 4) of O’Donnell et al. discloses the first pair 20 of opposing dimples, the second pair 20 of opposing dimples, and the third pair 20 of opposing dimples are disposed on an entirety of the length of the at least one wall.
	Regarding claim 23, Figure 13 (annotated, page 4) of O’Donnell et al. discloses the first pair 20 of opposing dimples are separated from the second pair 20 of opposing dimples a first distance, and wherein the second pair 20 of opposing dimples are separated from the third pair 20 of opposing dimples a second distance, the second distance being greater than the first distance. 

Claim(s) 12, 17-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Donnell et al. (8,459,342) in view of Kasprzyk (5,655,599) as applied to claims 1, 4, 7-8, 11, 13-16 and 23 above, and further in view of Mansson (4,589,481).
The combined teachings of O’Donnell et al. and Kasprzyk lacks the at least one wall is rotationally twisted along its entire length.
Mansson (Figure 10) discloses a tube 14 for a thermal transfer device 1, wherein the tube 14 comprises:
at least one wall comprising a length, an inner surface, and an outer surface, wherein the
inner surface forms a cavity, wherein the at least one wall is rotationally twisted about a longitudinal axis 2 along the length for the purpose of increasing heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of O’Donnell et al. and Kasprzyk the at least one wall is rotationally twisted about a longitudinal axis along the length for the purpose of increasing heat transfer as recognized by Mansson.
Regarding claim 17, Figure 10 of Mansson discloses the at least one wall is rotationally twisted substantially uniformly along the length.
Regarding claim 18, as applied to claim 1 above, Figure 10 of Mansson discloses an array of tubes 14 for a thermal transfer device 1, wherein the array of tubes 14 comprises:
a tube sheet 3 comprising a plurality of apertures that traverse therethrough; and a first tube 14 (.e. leftmost) disposed within a first aperture of the plurality of apertures of the tube sheet 3.
Regarding claim 19, Figure 10 of Mansson discloses a second tube 14 (i.e. second to the left) which is substantially identical to the first tube 14 (i.e. leftmost), disposed within a second aperture of the plurality of apertures of the tube sheet 3. The second tube 14 would comprise a seventh dimple and eighth dimple, a ninth dimple and tenth dimple and an eleventh dimple and twelfth dimple similar in structure to the first and second dimple, the third and fourth dimple and the fifth and sixth dimple as disclosed by O’Donnell et al..
Regarding claim 20, Figure 10 of Mansson discloses the at least one first wall is rotationally twisted to a different extent than the at least one second wall, i.e. the twists are longitudinally offset.
	Regarding claim 24, as applied to claim 12 above, the claim limitations are met. 

Response to Arguments
The previous objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of applicants’ remarks.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the claim cancellation.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
No further comments are deemed necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763